DETAILED ACTION
Status of Claims
Claims 1-4 and 7-22 are pending.
Claims 1, 7-12, 17, and 21 are amended.
Claim 22 is new.
	 Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
Claim 1 was previously rejected under 35 USC § 112. Applicant has successfully addressed these issue in the amendment filed on 2/22/2021. Accordingly, the rejections to the claims under 35 USC § 112 have been withdrawn.
Claims 12, and 17 were previously rejected under 35 USC § 112. Applicant has failed to address these issues in the amendment filed on 2/22/2021. Accordingly, the rejections to the claims under 35 USC § 112 stand.
However, as amended:
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 10 recites the limitation "the curvature".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 7, 11, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Schermel et al. (US 20100192299 A1), herein referred to as Schermel, in view of Leoutsakos (US 20040049847 A1), herein referred to as Leoutsakos, and further in view of Beard et al. (US 20100287707 A1), herein referred to as Beard.
Regarding claim 1, Schermel teaches an apparatus for covering a box spring and protecting a user from accidentally bumping into the box spring comprising: a contour sheet that fits over the top of the box spring (mattress cover 1); the contour sheet having a flexible horizontal top and four vertical sides (edge cover 16), at least three vertical sides have pocket chambers (see para. [0099]; rail sleeves). Examiner notes that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). While Schermel does not explicitly teach said 
Regarding claim 2, Schermel (in view of Leoutsakos and further in view of Beard) does not explicitly teach padding is between one (1) and six (6) inches thick. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Schermel to have foam rails of the claimed size since it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 3, Schermel (in view of Leoutsakos and further in view of Beard) teaches each said pocket chamber has a resealable aperture through which padding can be inserted and removed (Schermel, see Fig. 2; para. [0099]; sleeve zipper allows for insertion and removal of foam rail).
Regarding claim 4, Schermel (in view of Leoutsakos and further in view of Beard) teaches each said pocket chamber is substantially similar in length and width to the length and width of said vertical side of said contour sheet on which said pocket chamber is located (Schermel, see Fig. 2; perimeter of contour sheet consists of the lengths and widths of the pocket chambers).
Regarding claim 7, Schermel (in view of Leoutsakos and further in view of Beard) teaches shaped high-density padding is in the shape of a rectangular cuboid of a length and width substantially similar to length and width of said pocket chamber within which said shaped high-density padding is located. Schermel discloses foam rails that are rectangular cuboid in shape as can be seen in Fig. 2 and Fig. 5 of Schermel which show an isometric perspective and a bisected side perspective suggesting the rectangular cuboid shape claimed within the sleeve 16. Schermel in combination with Beard teaches the foam comprises a high-density foam (Beard, see para. [0068]).
Regarding claim 11, Schermel (in view of Leoutsakos and further in view of Beard) teaches said apparatus is collapsible for easy shipping and transportation (Schermel, see para. [0025]; modular configuration allows for compact transport).
Regarding claim 21, Schermel (in view of Leoutsakos and further in view of Beard) teaches said padding is foam or cotton (Schermel, foam rail 15; also Beard, elongate foam beam 41).
Regarding claim 22, Schermel (in view of Leoutsakos and further in view of Beard) teaches the padding reduces or eliminates bumps, scrapes or stubbed toes against the box spring. Examiner notes "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). The foam rails as taught by Beard provide an outer surface that inherently possesses the features claimed.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Schermel, in view of Leotsakos, Beard, and further in view of Creekmuir (US 20070017034 A1).
Regarding claim 8, Schermal (in view of Leoutsakos and further in view of Beard) does not explicitly teach said high-density padding have terminal ends that are beveled at forty-five degrees and oriented to forma a ninety degree miter joint. Creekmuir, however, teaches a plurality of foam side rails located perpendicularly adjacent to the ends of each side rail with each of the ends of the side rails mitered (see Fig. 1; para. [0036]). The purpose for mitering the ends of the foam side rails is to facilitate coupling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bed frame disclosed by Schermel with the mitered terminal ends of the foam rails as taught by Creekmuir in order to facilitate a tighter coupling of the foam inserts in the corners of the bed frame when assembled together within the pockets (Schermel, 16) of the apparatus.
Regarding claim 9, the limitations of the claim are rejected in view of Schermel (in view of Leoutsakos, and further in view of Creekmuir) as addressed in claim 8.

10 is rejected under 35 U.S.C. 103 as being unpatentable over Schermel, in view of Leoutsakos, Beard, and further in view of Pepp (US 5247897 A), herein referred to as Pepp.
Regarding claim 10, Schermel (in view of Leoutsakos and further in view of Beard) does not explicitly teach said pocket chamber is oriented such that when said padding is inserted in said pocket chamber, the curvature of said pocket chamber begins from a point between zero and three inches above said horizontal top. Pepp, however, teaches jacketed cushioning device comprising a tubular pocket (16) enclosing a resilient foam in the shape of a semicylinder (18; see Col. 3, lines 47-58. The fitted tubular jacket contains a semicylinder shaped foam insert providing a barrier without jutting edges and flat end that enables the barrier to be placed on a flattened surface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bed frame disclosed by Schermel with the semicylinder shaped foam as taught by Pepp in order to fabricate foam inserts in the shape of a semicylinder which can be placed flat against the sides of a bed without jutting edges. Furthermore, the limitation lacks criticality where it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have changed the shape of the foam insert as taught by Schermel to have a semicylinder shape since it has been held that changes in shape require mere ordinary skill in the art (MPEP 2144.04 IV. B.). Examiner notes said curvature of the apparatus as taught by Pepp teaches the limitation of the claim.


Claims 12-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schermel, in view of Leoutsakos, Beard, and further in view of Creekmuir (US 20070017034 A1).
Regarding claim 12, Schermel teaches an apparatus for covering a box spring and protecting a user against accidental bumping into the box spring, comprising: a contour sheet sized to snugly fit the top of the box spring having a horizontal top (5) and four vertical sides (16; see Fig. 2), wherein at least three vertical sides have pocket chambers (see para. [0099]); padding (15) inside each said pocket chamber. Examiner notes that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). While Schermel does not explicitly teach said mattress cover can be used for a box spring, the intended use does not provide a structural distinction to the invention. Encasing a box spring is old and known in there art where Leoutsakos can be relied upon to teach an encased foundation 20 where said foundation is encased in fabric layer 25 and further comprises elongated side walls 21 and 22 and further comprising shorter end walls 23 and 24. It therefore flows that the apparatus disclosed by Schermel can be used to cover a box spring of similar dimensions to a mattress for the purpose of achieving a solid structure with cushioned side walls that can inherently provide protection to users. Schermel further teaches said padding is a shaped foam insert having two terminal ends (see Fig. 2; foam rails inserted into pocket chambers where each chamber contains a rail having two terminal ends). Schermel does not explicitly disclose foam high-density. Beard, however, teaches a foam perimeter (40) for an air mattress comprising high-density foam beams (41, see para. [0068]). The purpose for fabricating the foam frame with high-density foam is to provide a comfortable surface in which a user may lay on while maintaining a density that protects the core of the mattress. It would have been obvious to one of ordinary skill in the art before the In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 13, Schermel (in view of Leoutsakos, Beard, and further in view of Creekmuir) teaches each said pocket chamber is substantially similar in length and width to the length and width of said vertical side of said contour sheet on which said pocket chamber is located (Schermel, see Fig. 2; perimeter of contour sheet consists of the lengths and widths of the pocket chambers).
Regarding claim 14, Schermel (in view of Leoutsakos, Beard, and further in view of Creekmuir) teaches padding is between one (1) and six (6) inches thick (Schermel, see para. [0028]; narrow side of foam rails is 2 inches wide).
Regarding claim 16, Schermel (in view of Leoutsakos, Beard, and further in view of Creekmuir) teaches pocket chamber is shaped such that when padding fills said pocket chamber a squared-edge appearance is created (Schermel, see Fig. 5; squared edge appearance when pocket chamber is filled with padding insert).

Claims 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schermel, in view of Leoutsakos, Beard, Pepp, and further in view of Creekmuir.
Regarding claim 15, Schermel (in view of Leoutsakos, Beard and further in view of Creekmuir) does not explicitly teach said pocket chamber is shaped such that when padding fills said pocket chamber a rounded-edge appearance is created. Pepp, however, teaches jacketed cushioning device comprising a tubular pocket (16) enclosing a resilient foam in the shape of a semicylinder (18; see Col. 3, lines 47-58. The fitted tubular jacket contains a semicylinder shaped foam insert providing a barrier without jutting edges and flat end that enables the barrier to be placed on a flattened surface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bed frame disclosed by Schermel with the semicylinder shaped foam as taught by Pepp in order to fabricate foam inserts in the shape of a semicylinder which can be placed flat against the sides of a bed without jutting edges. Furthermore, the limitation lacks criticality where it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have changed the shape of the foam insert as taught by Schermel to have a semicylinder shape since it has been held that changes in shape require mere ordinary skill in the art (MPEP 2144.04 IV. B.).
Regarding claim 17, Schermel discloses an apparatus for covering a box spring and protecting a user from accidentally bumping into the box spring, comprising: a contour sheet for a box spring having a horizontal top (5) and four vertical sides (16; see Fig. 2), wherein at least at one vertical side(s) has at least one pocket chamber(s); padding (15) located internal to said pocket chamber (see para. [0099]); said padding is a shaped foam insert having two terminal ends. Examiner notes that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). While Schermel does not explicitly teach said mattress cover can be used for a box spring, the intended use does not provide a structural distinction to the invention. Encasing a box spring is old and known in there art where Leoutsakos can be relied upon to teach an encased foundation 20 where said foundation is encased in fabric layer 25 and further comprises elongated side walls 21 and 22 and further comprising shorter end walls 23 and 24. It therefore flows that the apparatus disclosed by Schermel can be used to cover a box spring of similar dimensions to a mattress for the purpose of achieving a solid structure with cushioned side walls that can inherently provide protection to users.  Schermel does not explicitly disclose foam high-density. Beard, however, teaches a foam perimeter (40) for an air mattress comprising high-density foam beams (41, see para. [0068]). The purpose for fabricating the foam frame with high-density foam is to provide a comfortable surface in which a user may lay on while maintaining a density that protects the core of the mattress. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bed frame disclosed by Schermel with the high density foam material as taught by Beard in order to fabricate a frame that is comfortable enough to lay on and resistant enough to protect the core of the mattress. Schermel (in view of Beard) does not explicitly teach said shaped high-density foam insert is in the shape of a semicylinder of a length and diameter substantially similar to the length and width of said pocket chamber within which said shaped high-density foam insert is located and is oriented in said chamber pocket with the curved surface outwardly facing. Pepp, however, teaches jacketed cushioning device comprising a tubular pocket (16) enclosing a resilient foam in the shape of a semicylinder (18; see Col. 3, lines 47-58. The fitted tubular jacket contains a semicylinder shaped foam insert providing a barrier without jutting edges and flat end that enables the barrier to be placed on a flattened surface. It In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 18, Schermel (in view of Leoutsakos, Beard, Pepp, and further in view of Creekmuir) teaches each said pocket chamber(s), together, are substantially similar in length and width to the length and width of said vertical side of said contour sheet on which said pocket chamber(s) are located (Schermel, see Fig. 2; perimeter of contour sheet consists of the lengths and widths of the pocket chambers).
Regarding claim 19, Schermel (in view of Leoutsakos, Beard, Pepp, and further in view of Creekmuir) teaches said padding is between one (1) and six (6) inches thick (Pepp, see Col. 4, lines 26-27; illustrated embodiment has a radius of 1.5 inches).
Regarding claim 20, Schermel (in view of Leoutsakos, Beard, Pepp, and further in view of Creekmuir) teaches each said pocket chamber has a resealable aperture through which padding can be inserted and removed (Schermel, see Fig. 2; para. [0099]; sleeve zipper allows for insertion and removal of foam rail).

Response to Arguments
Applicant’s arguments, filed 2/22/2021, with respect to the rejection(s) of claim(s) 1-4 and 7-21 under 35 U.S.C. §103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Leoutsakos.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses furniture edge protectors relevant in scope and structure to the claimed invention. The references relied upon for the presented rejections are Schermel, Leoutsakos, Beard, Pepp, and Creekmuir.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
5/7/2021